Citation Nr: 1145880	
Decision Date: 12/15/11    Archive Date: 12/21/11

DOCKET NO.  04-23 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from July 1990 to July 1994.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

The Board issued a decision in November 2010 which granted the Veteran an increased rating of 70 percent for the entire appeal period, but denied a rating in excess of 70 percent.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In May 2011, the Court issued an order which granted a joint motion of the parties, dated that same month, for partial remand and to vacate the Board's November 2010 decision to the extent it denied a rating in excess of 70 percent.  A copy of the motion and the Court's Order have been incorporated into the claims folder.

In February 2009 the RO denied the Veteran's claim for a total rating based on individual unemployability due to service connected disability (TDIU).  The Veteran did not appeal that decision.  In December 2010 the Veteran submitted a new claim for TDIU.  This issue must be considered again by the RO.
 
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The May 2011 joint motions states that not all of the Veteran's Social Security Administration (SSA) records were obtained and directs that all the SSA records be obtained.  A review of the claims file indicates that the medical records considered by SSA are of record, but that the actual SSA decision is not contained in the record.  The SSA decision awarding benefits to the Veteran should be obtained.

The Veteran has not had a VA psychiatric examination for almost three years and the Veteran asserts that he is unemployable due to his PTSD.  The Veteran should be provided a new VA examination to determine the current severity of his PTSD.

The Veteran's updated VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Contact the SSA and request copies of any decisions and award letters regarding the Veteran's award of SSA disability benefits.

2.  Obtain the Veteran's VA treatment records regarding treatment for psychiatric disability dated from April 2010 to present.

3.  When the above actions have been accomplished, arrange for a VA psychiatric examination to ascertain the current level of disability of the Veteran's service-connected PTSD.  The entire claims folder must be made available to and reviewed by the examiner in conjunction with the examination.  A multi-axial diagnosis, with a Global Assessment of Functioning (GAF) score must be assigned.  The examiner must explain the GAF score and provide an opinion as to whether PTSD precludes the Veteran from securing and following a substantially gainful occupation.  The report of examination should include a complete rationale for all opinions expressed. 

4.  Adjudicate the issue on appeal in light of any additional evidence added to the record.  If a 100 percent schedular rating is denied, consider the claim for TDIU.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative, if any, should be provided a supplemental statement of the case and be afforded the appropriate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


